


 
Exhibit 10.11
WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT
THIS WAIVER AND AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of May 1, 2012, by and among the Lenders identified on the
signature pages hereof (such Lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as administrative agent for the Lenders (in
such capacity, “Agent”), REG SERVICES GROUP, LLC, an Iowa limited liability
company (“REG Services”), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa
limited liability company (“REG Marketing”; together REG Services and REG
Marketing are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012 and that certain
Amendment No. 2 to Credit Agreement dated as of February 29, 2012 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, Borrowers have requested that Agent and Lenders consent to the
reorganization of Borrowers by transferring 100% of the equity interests of each
Borrower from REG Biofuels, Inc. to Parent (the “Reorganization”) and Agent and
Lenders have agreed to consent as provided herein;
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2. Consent. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties of Borrowers set
forth in Section 8 below, the Agent and Lenders hereby consent to the
Reorganization. This is a limited consent and shall not constitute (i) a consent
to, or waiver of, any other Default, Event of Default or breach of the Credit
Agreement or any other Loan Document or any other requirements of any provision
of the Credit Agreement or any other Loan Document, or (ii) a waiver, release or
limitation upon the exercise by Agent or any Lender of any of its rights, with
respect to any Default, Event of Default or other breach, all of which are
hereby reserved.
3. Waiver. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties of Borrowers set
forth in Section 8 below, the Agent and Lenders hereby waive the requirements
contained in (a) Section 3.6(b) of the Credit Agreement (that REG Marketing
shall obtain Control Agreements with respect to Deposit Account #142158 at First
National Bank of Ames) and (b) Section 3.6(c) of the Credit






--------------------------------------------------------------------------------




 
Agreement (that Borrowers shall cause a partial release with respect to UCC-1
financing statement no. 09-0004310774 filed with the Secretary of State of Texas
by LBC Houston LP, to be filed to release Accounts, Inventory and proceeds
thereof from such financing statement and provide satisfactory evidence thereof
to Agent). This is a limited waiver and shall not constitute (i) a consent to,
or waiver of, any other Default, Event of Default or breach of the Credit
Agreement or any other Loan Document or any other requirements of any provision
of the Credit Agreement or any other Loan Document, or (ii) a waiver, release or
limitation upon the exercise by Agent or any Lender of any of its rights, with
respect to any Default, Event of Default or other breach, all of which are
hereby reserved.
4. Amendments to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 7 below, in reliance upon the representations and
warranties of Borrowers set forth in Section 8 below, the Credit Agreement is
hereby amended in the following respects:
(a) Section 3.6 of the Credit Agreement is amended and restated in its entirety
as follows:
(a) On or before May 1, 2012, REG Marketing and REG Seneca, LLC shall enter into
a Master Purchase and Sale Agreement and each secured lender of REG Seneca, LLC
with an interest in its Accounts and/or Inventory of REG Seneca, LLC shall
consent to such Master Purchase and Sale Agreement.
(b) On or before May 1, 2012, REG Marketing shall obtain Control Agreements with
respect to the Securities Accounts at FCStone Trading, LLC listed on Schedule
4.15.
5. Continuing Effect. Except as expressly set forth in Section 4 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
6. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.
7. Conditions to Effectiveness.
(a) This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent, each in form and substance acceptable to Agent:

2

--------------------------------------------------------------------------------




 
(i) Agent shall have received a fully executed copy of this Amendment in form
and substance acceptable to Agent, together with such other documents,
agreements and instruments as Agent may require or reasonably request; and
(ii) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.
(b) Notwithstanding the foregoing, the consent contained in Section 2 hereof
shall become effective upon the satisfaction of each of the following conditions
precedent, each in form and substance acceptable to Agent:
(i) The Reorganization shall have occurred and be valid and binding on the
Parent and REG Biofuels, Inc.;
(ii) Agent shall have received a fully executed copy of a pledge agreement in
form and substance reasonably acceptable to Agent, executed by Parent in favor
of Agent, whereby Parent shall pledge 100% of the equity interests of each
Borrower to Agent;
(iii) Agent shall have received a Secretary’s Certificate of each Borrower and
Parent, together with good standing certificates, certified charter documents
and resolutions approving this Amendment and the Reorganization and an opinion
of counsel to the Borrowers and Parent in form and substance satisfactory to
Agent; and
(iv) Agent shall have received Lien search results of Parent reflecting Agent’s
first priority Lien in the equity interests of each Borrower.
8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:
(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b) No Default or Event of Default has occurred and is continuing; and
(c) This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.
9. Miscellaneous.
(a) Expenses. Borrowers jointly and severally agree to pay on demand all Lender
Group Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and

3

--------------------------------------------------------------------------------




 
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as modified hereby.
(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of California. The choice of law and venue, jury
trial waiver and California judicial reference provisions set forth in
Section 12 of the Credit Agreement are incorporated herein by reference and
shall apply in all respects to this Amendment.
(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or electronic
mail shall be equally effective as delivery of an original executed counterpart
of this Amendment.
10. Release.
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.
(b) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) warrants, represents and agrees that it
is fully aware of California Civil Code Section 1542, which provides as follows:
SEC. 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

4

--------------------------------------------------------------------------------




 
Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 10. In connection with the foregoing waiver
and relinquishment, each Borrower and each other Loan Party (by its execution
and delivery of the attached Consent and Reaffirmation) acknowledges that they
are aware that they or their attorneys or others may hereafter discover claims
or facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this
Section 10. The release given herein shall remain in effect as a full and
complete general release, notwithstanding the discovery or existence of any such
additional or different claims or facts.
(c) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(d) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
[signature pages follow]



5

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
 
 
REG SERVICES GROUP, LLC,   
an Iowa limited liability company
 
 
Each By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President
 
REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President

Signature Page to Amendment No. 3 to Credit Agreement

2

--------------------------------------------------------------------------------




 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,   
a Delaware limited liability company, as Agent and as a Lender
 
 
By:
/s/ Barry Felker
 
Name:
Barry Felker
Title:
Vice-President

Signature Page to Amendment No. 3 to Credit Agreement

3

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
Renewable Energy Group, Inc., a Delaware corporation, as a Guarantor, REG
Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party, and
REG Biofuels, Inc., a Delaware corporation, as a Grantor (as defined in and
pursuant to that certain Pledge Agreement dated as of December 23, 2011, by and
between REG Biofuels, Inc., and Agent) (each of the foregoing, a “Loan Party”)
hereby (i) acknowledges receipt of a copy of the foregoing Amendment No. 3 to
Credit Agreement (terms defined therein and used, but not otherwise defined,
herein shall have the meanings assigned to them therein); (ii) consents to each
Borrower’s execution and delivery thereof; (iii) agrees to be bound thereby,
including Section 10 of the foregoing Amendment No. 3 to Credit Agreement; and
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever any Loan Documents to which the undersigned is a party and reaffirms
that each such Loan Document is and shall continue to remain in full force and
effect. Although each Loan Party has been informed of the matters set forth
herein and has acknowledged and agreed to same, each Loan Party understands that
Agent and Lenders have no obligation to inform such Loan Party of such matters
in the future or to seek such Loan Party’s acknowledgment or agreement to future
consents, amendments or waivers, and nothing herein shall create such a duty.
 
 
 
RENEWABLE ENERGY GROUP, INC.,   
a Delaware corporation as a Guarantor
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President
 
REG HOUSTON, LLC,   
a Texas limited liability company, as a Plant Loan Party
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President
 
REG ALBERT LEA, LLC,   
an Iowa limited liability company, as a Plant Loan Party
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President

Signature Page to Consent and Reaffirmation

4

--------------------------------------------------------------------------------




 
 
 
 
REG BIOFUELS, INC.,   
a Delaware corporation, as a Grantor
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President

Signature Page to Consent and Reaffirmation  

5